F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        July 11, 2007
                                TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                         Clerk of Court

 FID EL ENRIQ UE RUELAS,
                                                        No. 07-1140
              Petitioner-A ppellant,             (D.C. No. 06-cv-2541-ZLW )
                                                         (D . Colo.)
 v.

 J.C. ZUERCHER, W arden,

              Respondent-Appellee.



                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Petitioner Fidel Enrique Ruelas, a federal inmate proceeding pro se, appeals

the district court’s denial of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. After a hearing, Petitioner w as found guilty of aiding the assault

of another inmate. The discipline hearing officer (“DHO”) sanctioned Petitioner

by stripping him of forty-one days of good-time credits and ninety days of


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

       After examining the briefs and the appellate record, this three-judge panel
has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
commissary, telephone, and visiting privileges as well as by imposing sixty days

of disciplinary segregation.

      Petitioner filed a habeas petition with the district court seeking

expungement of the incident reports and restoration of his good-time credits and

commissary, telephone, and visiting privileges. He asserted that the disciplinary

proceedings violated his due process rights because there was a lack of evidence

supporting the disciplinary conviction. Attached to his habeas petition were tw o

separate incident reports. The first detailed Petitioner’s physical assault of the

victim while the second detailed his aiding of that assault. Also attached to the

petition was the DHO’s report, which detailed the specific evidence on which the

DHO relied in finding Petitioner guilty of the charged offense. The district court

dismissed Petitioner’s habeas petition after quoting from the first incident report

and the DHO’s report.

      On appeal, Petitioner argues that the district court erred by relying on the

first incident report because it “was subsequently thrown out and rewritten.”

(Pet’r’s Br. at 2.) As a result, Petitioner contends that there is no evidence of his

involvement in aiding an assault “[u]nless guilt by association can constitute

some evidence.” (Id.)

      W e review de novo the district court’s denial of Petitioner’s § 2241

petition. Grossman v. Bruce, 447 F.3d 801, 804 (10th Cir. 2006). Prisoners

possess a liberty interest in their statutorily-provided good-time credits. See

                                          -2-
Wolff v. M cDonnell, 418 U.S. 539, 557 (1974); see also Brown v. Smith, 828 F.2d

1493, 1494 (10th Cir. 1987). Consequently, they cannot be deprived of those

credits without due process. Id. But “[p]rison disciplinary proceedings are not

part of a criminal prosecution, and the full panoply of rights due a defendant in

such proceedings does not apply.” Wolff, 418 U.S. at 556. An inmate facing a

disciplinary proceeding must receive, inter alia, “a written statement by the

factfinder of the evidence relied on and the reasons for the disciplinary action.”

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985).

Due process in the prison disciplinary context demands only that there be “some

evidence” to support the hearing officer’s decision. Id. at 455. “Ascertaining

whether this standard is satisfied does not require examination of the entire

record, independent assessment of the credibility of witnesses, or weighing of the

evidence. Instead, the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Id.

at 455-56. The decision can be upheld even if the evidence supporting the

decision is “meager.” Id. at 457.

      Regardless of which incident report the district court elected to quote from,

the district court expressly relied upon the DHO report, which clearly reflects that

the D H O ’s decision w as based on the second incident report. The DHO

determined that Petitioner was “involved in the assault” on the victim and

recorded the evidence supporting that conclusion. (Doc. 3 at 9.) As the district

                                         -3-
court correctly determined, that report alone constitutes “some evidence” of

Petitioner’s guilt. Accordingly, Petitioner’s assertion that he was denied due

process is w ithout merit.

      W e therefore A FFIR M the district court’s dismissal of Petitioner’s request

for § 2241 relief. W e GR A N T Petitioner’s request to proceed in form a pauperis.

                                              Entered for the Court



                                              M onroe G. M cKay
                                              Circuit Judge




                                        -4-